   Case: 1:19-cv-00145-DAP Doc #: 515 Filed: 01/02/20 1 of 2. PageID #: 12058



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,               )
                                            )        CASE NO. 1:19-CV-145
                      Plaintiff,            )
                                            )        JUDGE DAN AARON POLSTER
              v.                            )
                                            )
SOUTH UNIVERSITY OF OHIO, LLC,              )
et al.                                      )        MAGISTRATE JUDGE
                                            )        THOMAS M. PARKER
                      Defendants.           )


    MOTION TO ALTER OR AMEND DECEMBER 5, 2019 ORDER (DKT. 501) BY
  INTERVENOR STEPHANIE PORRECA, NON-INTERVENOR STUDENT MEGAN
     TUYLS AND THE NATIONAL STUDENT LEGAL DEFENSE NETWORK

       Intervenor Stephanie Porreca, non-intervenors Megan Tuyls and the National Student

Legal Defense Network (“Student Defense”), by their counsel, respectfully move pursuant to

Federal Rules of Civil Procedure 59(e) and 60(b) for an order altering or amending the Court’s

December 5, 2019 Order (Dkt. 501). In support of this motion, Ms. Porreca, Ms. Tuyls, and

Student Defense are submitting a separate memorandum of law.


                                                Respectfully Submitted,


                                                /s/ Richard S. Gurbst
                                                Richard S. Gurbst (Bar # 0017672)
                                                Eleanor M. Hagan (Bar # 0091852)
                                                SQUIRE PATTON BOGGS (US) LLP
                                                4900 Key Tower
                                                127 Public Square
                                                Cleveland, Ohio 44114
                                                Telephone: +1 216 479 8500
                                                E-mail: richard.gurbst@squirepb.com


                                                Eric Rothschild
   Case: 1:19-cv-00145-DAP Doc #: 515 Filed: 01/02/20 2 of 2. PageID #: 12059



                                               Admitted Pro Hac Vice
                                               Alexander S. Elson
                                               Admitted Pro Hac Vice

                                               NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                               1015 15th Street NW, Suite 600
                                               Washington, DC 20005
                                               Telephone: +1 202 734 7495
                                               E-mail: alex@defendstudents.org
                                                        eric@defendstudents.org

                                               Counsel for Intervenors,
                                               Emmanuel Dunagan, Jessica Muscari,
                                               Robert J. Infusino and Stephanie Porreca

                                               Counsel for Megan Tuyls and National Student
                                               Legal Defense Network, non-parties making
                                               special, limited appearances to file Rule 59
                                               motion




                                CERTIFICATE OF SERVICE


       It is hereby certified that a copy of the foregoing Motion to Alter or Amend was served

upon all parties of record by the Court’s electronic filing system this 2nd day of January 2020.


                                                     /s/ Richard S. Gurbst
                                                     Richard S. Gurbst
                                                     One of the Attorneys for Intervenors




                                                 2
